                   Case
                 Case    21-1097, Document
                      1:20-cv-03281-AJN    44, 06/24/2021,
                                        Document   40 Filed3125604,    Pageof11of 1 20-cv-3281(AJN)
                                                             06/24/21Page1




                                   UNITED STATES COURT OF APPEALS
                                                 FOR THE
                                            SECOND CIRCUIT
                               ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 24th day of June two thousand twenty-one,

      ____________________________________

      BYD Company Ltd.,                                         ORDER
                                                                Docket No. 21-1097
      lllllllllllllllllllllPlaintiff - Appellant,
                                                         USDC SDNY
      v.                                                 DOCUMENT
                                                         ELECTRONICALLY FILED
      Vice Media LLC,
                                                         DOC #:   _________________
      lllllllllllllllllllllDefendant - Appellee.         DATE FILED: June 24, 2021
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

              The stipulation is hereby "So Ordered".




                                                           For The Court:
                                                           Catherine O'Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 06/24/2021
